Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 12/11/2020.  
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 59-60, 62-67, 70-72, and 74-75 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al. (US 5,645,799 in IDS) or, in the alternative, under 35 U.S.C. 103 as obvious over Church et al. (US 5,202,016 in IDS).
Regarding claim 59, Shah teaches a method for treating a fluid stream that comprises particles of varying size present in the fluid stream, the method comprising: obtaining a sample that is a fraction of the fluid stream (side streams), the sample containing particles of varying size present in the fluid stream; processing the sample to remove particles therefrom that are above a certain size (filter 4), the processing obtaining an aliquot that contains particles from the fluid stream that have a size less than the certain size (claim 4); measuring in the aliquot one or more parameters that relate to quantity and/or charge of the particles in the aliquot such that, when the one or more parameters deviate from a desired value, this indicates that the particles in the 
As shown in Figs. 1 and 10A-10C, the color measured (colorimeter) is independent of the measured tracer compound.  The color measured is indicative of the presence of particles not removed.  As such, one skilled in the art would recognize that the particles removed via the filter are also present in the aliquot in smaller particles as contributing to the color measured via the colorimeter (Figs. 1 and 10A-10B).  Further, Shah teaches that the inventive method is applicable to methods the remove color, suspended solids, oil or to dewater sludge prior to their discharge into natural waters (C1/L23-35).  Particles comprising color, suspended solids, and oil would all be measured via a colorimeter or streaming current detector.  
Regarding claim 60, Shah teaches that the chemical as added upstream of where the side stream is taken (Figs. 4-8).
Regarding claims 62-63, Shah teaches that the chemical is adjusted to optimal standards based upon the recorded parameters (claim 1).  It is submitted that optimal standards would include a set point or range desired and the values outside the set point or range would render the stream unsuitable for the treatment regime.  
Regarding claims 64 and 70, Shah teaches that the method is performed continuously meaning the obtaining and processing would happen concurrently (claim 1).
Regarding claim 65, as discussed in Shah, the fluids would contain colloidal or sub-colloidal particles (C1/L44-55, Examples 1 and 2 directed towards a paper mill).
Regarding claims 66-67, Shah teaches the use of a colorimeter or a streaming current detector, which would provide information on the net surface charge of the particles (claim 1).
Regarding claim 71 and 74, Shah teaches the use of a filter to remove solids above a certain size (10 µm) (claim 4).
Regarding claim 72, Shah teaches that the chemical is dispensed into the fluid stream and the chemicals are used to remove the particles as part of the treatment regime (Figs. 4-8 and C4/L10-C7/L44).
Regarding claim 75, Shah teaches that the measured parameter is continuously obtained and recorded (abstract and claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 61, 69, 73, and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 5,645,799 in IDS) in view of Ladron de Guevara et al. (US 2011/0155255).
Regarding claim 61 and 69, Shah teaches that multiple instruments can be used and the result would be different parameters measured, but Shah does not teach 
Regarding claim 73, as discussed above, Shah teaches that the fluid being treated would include colloidal or sub-colloidal particles.  It is also Examiner’s position that the polymer chemical added in Examples 1 and 2 in Shah would be considered a coagulant/flocculant as it separates solids from liquids in the fluid stream.  However, since it is not explicitly stated, one could argue that the chemicals used could be something other than a coagulant/flocculant.  Ladron de Guevara teaches that specific types of chemicals used to separate solids from liquids in a fluid stream are coagulants/flocculants ([0010] and [0032]-[0039]).  Thus, one skilled in the art would have either recognized the chemicals in Shah to be coagulants/flocculants, or it would have been obvious in order to provide a chemical with solid liquid separation abilities as desired in Shah.   
Regarding claim 80, Shah teaches that the chemical amount is adjusted based on wastewater conditions and automatically dispensed (Fig. 4).

Claim 68 and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 5,645,799 in IDS) in view of Lee et al. (US 2011/0198238).
Regarding claim 68, Shah fails to teach dosing the fluid with an indicator/dye for use with a colorimeter.  Lee teaches that adding an indicator dye along with a 
Regarding claim 81, Shah teaches a method for treating a fluid stream that comprises particles of varying size present in the fluid stream, the method comprising: obtaining a sample that is a fraction of the fluid stream (side streams), the sample containing particles of varying size already present in the fluid stream; processing the sample to remove particles therefrom that are above a certain size (filter 4), the processing obtaining an aliquot that contains particles from the fluid stream that have a size less than the certain size (claim 4); measuring in the aliquot one or more parameters that relate to quantity and/or charge of the particles in the aliquot such that, when the one or more parameters deviate from a desired value, this indicates that the particles in the fluid stream require treatment (use of a fluorimeter, streaming current detector, and a colorimeter); selecting a chemical that is suitable for treating the particles in the fluid stream that require treatment; and adding the chemical to the fluid stream (Figs. 4-8, claim 4, and C4/L10-C7/L44).
As shown in Figs. 1 and 10A-10C, the color measured (colorimeter) is independent of the measured tracer compound. The color measured is indicative of the presence of particles not removed. As such, one skilled in the art would recognize that the particles removed via the filter are also present in the aliquot in smaller particles as contributing to the color measured via the colorimeter (Figs. 1 and 10A-10B). Further, Shah teaches that the inventive method is applicable to methods the remove color, suspended solids, oil or to dewater sludge prior to their discharge into natural 
Shah fails to teach dosing the fluid with an indicator/dye for use with a colorimeter. Lee teaches that adding an indicator dye along with a colorimeter allows for specific monitoring of certain parameters (amounts of specific ions) ([0070]). Thus, it would have been obvious to provide an indicator dye to sample being tested in order to better monitor specific ions/charge of said ions in the fluid.

Claim 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 5,645,799 in IDS) in view of Thomson et al. (US 2015/0101967).
Regarding claim 79, Shah teaches a filter but fails to teach the specific filter being a cross flow filter species.  Thomson teaches that common filtration systems for removing similar contaminants would include various filtration devices that include cross flow filters ([0038]).  Thus, it would have been obvious to provide a cross flow filter as it is merely a known species of filters known and used in the art for a similar purpose and one skilled in the art would have a reasonable expectation of success in doing so. 
Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. Applicant focuses solely on the teachings of the added tracer and fails to take into account the teachings of the reference as a whole as patents are relevant as prior art for all they contain ("The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
In this case, Shah teaches that the system/method of using said system can include a flurorometer, a colorimeter, and/or a streaming current detector (claim 1).  Figs. 1 and 10A-10C show the color measured (colorimeter) is independent of the measured tracer compound.  The color measured is indicative of the presence of particles not removed that were already present in the fluid stream prior to sampling.  As such, one skilled in the art would recognize that the particles removed via the filter are also present in the aliquot in smaller particles as contributing to the color measured via the colorimeter (Figs. 1 and 10A-10B).  Additionally, C1/L44-55 teach the use of a streaming current detector to measure charge of the filtered sample with its particles.  As such, the reference as a whole clearly teaches that while fluorescent tracers and a . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER KEYWORTH/Primary Examiner, Art Unit 1777